Dismiss and Opinion Filed February 7, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01006-CV

            TC MASS PROPERTIES LLC, Appellant
                          V.
 GLENDELL THOMPSON AND SHEILA SMITH-THOMPSON, Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-02623-E

                        MEMORANDUM OPINION
                Before Justices Pedersen, III, Goldstein, and Smith
                         Opinion by Justice Pedersen, III
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcard dated November 17, 2021, we notified appellant the $205

filing fee was due. We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Also by postcard dated November 17, 2021, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file

the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated January 20, 2022, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s
record. We directed appellant to provide, within ten days, verification it had either

paid for or made arrangements to pay for the record. We cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice.

To date, appellant has not paid the filing fee, filed the docketing statement, provided

the required documentation, or otherwise corresponded with the Court regarding the

status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /Bill Pedersen, III//
211006f.p05                                 BILL PEDERSEN, III
                                            JUSTICE




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TC MASS PROPERTIES LLC,                      On Appeal from the County Court at
Appellant                                    Law No. 5, Dallas County, Texas
                                             Trial Court Cause No. CC-21-02623-
No. 05-21-01006-CV          V.               E.
                                             Opinion delivered by Justice
GLENDELL THOMPSON AND                        Pedersen, III. Justices Goldstein and
SHEILA SMITH-THOMPSON,                       Smith participating.
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 7th day of February, 2022.




                                       –3–